DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
4.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over patented claims 1 and 4 of U.S. Patent No. 11,146,811. Although the claims at issue are not identical, the scope and novel features of the claims are the same and directed to the same invention, and the differences are obvious variation, and are not patentably distinct from each other, see below;
17/473479
US 11,146,811
9. (New) An encoder comprising: memory; and a processor coupled to the memory and configured to: perform a first process to derive a first motion vector of a current block; and generate a prediction image of the current block by referring to a spatial gradient of luminance generated by performing motion compensation using the first motion vector derived, wherein the first motion vector is not encoded in a bitstream and the first motion vector is not modified per sub-block, the sub-block being obtained by splitting the current block, a second process, which is the same as the first process, is performed in a decoder to derive the first motion vector, and in the first process, evaluation values are calculated for each candidate for the first motion vector, and a motion vector having a better evaluation value than other evaluation values is determined as the first motion vector, each of the evaluation values corresponding to a difference between two regions in two reconstructed images.
1. An encoder, comprising: circuitry; and memory, wherein, using the memory, the circuitry performs a first process by: deriving a first motion vector of a first prediction block; and generating a prediction image of the first prediction block by referring to a spatial gradient of luminance generated by performing motion compensation using the first motion vector derived, wherein the first motion vector is not encoded in a bitstream and the first motion vector is not modified per sub-block, the sub-block being obtained by splitting the first prediction block, a second process, which is the same as the first process, is performed in a decoder to derive the first motion vector, and in the first process, evaluation values are calculated for each candidate for the first motion vector, and a motion vector having a better evaluation value than other evaluation values is determined as the first motion vector, each of the evaluation values corresponding to a degree of matching between two regions in two reconstructed images.
10. (New) A decoder comprising:
memory; and a processor coupled to the memory and configured to:
perform a second process to derive a first motion vector of a current block; and generate a prediction image of the current block by referring to a spatial gradient of luminance generated by performing motion compensation using the first motion vector derived,
wherein the first motion vector is not encoded in a bitstream and the first motion vector is
not modified per sub-block, the sub-block being obtained by splitting the current block,
a first process, which is the same as the second process, is performed in an encoder to
derive the first motion vector, and
in the second process, evaluation values are calculated for each candidate for the first
motion vector, and a motion vector having a better evaluation value than other evaluation values is determined as the first motion vector, each of the evaluation values corresponding to a
difference between two regions in two reconstructed images. 

4. comprising; … 
a second process, which is the same as the first process, is performed in a decoder to derive the first motion vector, and generating a prediction image of the first prediction block by referring to a spatial gradient of luminance generated by performing motion compensation using the first motion vector derived, 
wherein the first motion vector is not encoded in a bitstream and the first motion vector is not modified per sub-block, the sub-block being obtained by splitting the first prediction block,
performs a first process by; deriving a first motion vector of a first prediction block, 
evaluation values are calculated for each candidate for the first motion vector, and a motion vector having a better evaluation value than other evaluation values is determined as the first motion vector, each of the evaluation values corresponding to a degree of matching between two regions in two reconstructed images.


In view of the above, allowing claims 9-10 of the instant application would result in an unjustified or improper time-wise extension of the "right to exclude" granted by a patent. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Feb. Cir. 1993).
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/Interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482